Order, Supreme Court, New York County (Charles Ramos, J.), entered September 2, 1999, granting defendant’s motion to dismiss the complaint pursuant to CPLR 3211, unanimously affirmed, without costs.
Plaintiffs, former officers of defendant corporation, allege that, pursuant to agreements between them and defendant, they are entitled to exercise certain stock options. The subject agreements to the extent here relevant, however, clearly and unambiguously require such options to be exercised within 90 days of termination or severance, periods which, as to both plaintiffs, have long since expired, or within 90 days following the end of a duly imposed “stock lock-up period.” Plaintiffs’ reliance upon this last provision to render exercise of their otherwise indisputably time-barred stock options timely is unavailing since it is plain that defendant never imposed a “stock lock-up” upon plaintiffs.
We have considered plaintiffs’ remaining contentions and find them unavailing. Concur — Williams, J. P., Tom, Mazzarelli, Andrias and Buckley, JJ.